LAMM, C. J.
Action to quiet title. This is a companion case to Troll; Adrar., Plaintiff in Error, v. City of St. Louis et al., Defendants in Error, ante, p. 626. They belong together, were heard together, and that case should he read with this.
As stated in the former case, the interest of the city is its title to a certain wharf and certain streets. In this case a possession older than that of Harrison in the former case, to-wit, one running back for over fifty years, is claimed by the city. Otherwise the defense of the city was the same as that of the other defendants. As to the wharf and streets, the judgment was in the city’s favor, but complaint is made that it does not define and adjudge the title, interest and estate of defendant in that it made certain findings of defendant’s lands and rights but did not adjudge and define the same as required by law and did not contain sufficient description of the lands described in *766defendant’s answer; but a comparison of the answer with the judgment does not persuade us there is any merit in this appeal. The prayer of defendant’s answer was this: “Wherefore this defendant prays to he hence dismissed with his costs herein expended.’’’ The judgment being broader in favor of defendant than the prayer of its answer, it could not be enough aggrieved thereby to warrant an appeal. In the former case, the judgment (an omnibus one) was affirmed. If it had been reversed, we would have other questions on our hands in this case. The propositions there ruled lead to the affirmance of the same judgment on the appeal of the city. Let that be done.
The judgment is affirmed.
Graves, Brown, Walker and Baris, JJ., concur; Woodson and Bond, JJ., dissent for the reasons stated in the dissenting opinion of Woodson, J., filed in the companion case.